Order entered December 11, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01398-CV

   IN RE TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Relator

                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-13-22005

                                         ORDER
                         Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we dismiss the petition for writ of mandamus

for want of jurisdiction. We ORDER the parties to bear their own expenses with regard to this

original proceeding.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE